DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US2010/0154384 A1) in view of Krebs (US3673802A).

Regarding to Claim 10, Schilling teaches a dual-flow turbojet engine comprising a central shaft surrounded by a high-pressure spool, coaxial and rotatably independent, said turbojet engine including from upstream to downstream according to the direction of circulation of the flow that passes therethrough when it is operating:
a fan driven by the central shaft (Fig. 1, Part 14, Part 74);
a high-pressure compressor (Fig. 1, Part 18) and a high-pressure turbine (Fig. 1, Part 24) belonging to the high-pressure spool (Fig. 1);
an inter-turbine casing (Fig. 1 show a casing, and at least a portion of the casing can be considered as an inter-turbine casing under the broadest reasonable interpretation);
a low-pressure turbine (Fig. 1, Part 26);
an exhaust casing (Fig. 2, back portion of Part 100);
said turbojet engine further including:
a low-pressure rotor which surrounds the central shaft and which comprises the low-pressure turbine (Fig. 2, Part 68 area);
a rotor upstream journal carried by the inter-turbine casing and which rotatably guides the low-pressure rotor while being located downstream of the high-pressure compressor (Fig. 2, Part 120);
a rotor downstream journal carried by the exhaust casing, and which rotatably guides the low-pressure rotor (Fig. 2, Part 114);
a reduction gear through which the low-pressure rotor drives the central shaft, said reduction gear being located downstream of the rotor downstream journal (Fig. 2, Part 56).


Schilling fails to explicitly disclose, but Krebs teaches a turbojet engine including:
a shaft downstream journal which rotatably guides the central shaft while being located downstream of the rotor downstream journal [Krebs teaches a turbojet engine comprises a shaft downstream journal located downstream of a rotor downstream journal (Krebs, Fig. 1, Part 92 can be considered as a shaft downstream journal and Part 84 can be considered as a rotor downstream journal under the broadest reasonable interpretation) to support the back portion of the engine (Krebs, Col. 2, Line 72-Col. 3, Line 12).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling to incorporate the teachings of Krebs to add a shaft downstream journal in certain location in order to support the back portion of the engine (Krebs, Col. 2, Line 72-Col. 3, Line 12).

Regarding to Claim 11, Schilling in view of Krebs teaches the modified turbojet engine, wherein the shaft downstream journal is carried by the exhaust casing while being located downstream of the reduction gear (Krebs, Fig. 1).

Regarding to Claim 12, Schilling in view of Krebs teaches the modified turbojet engine, comprising a low-pressure middle journal carried by the inter-turbine casing and receiving the central shaft (Schilling, Fig. 2, Part 112).

Regarding to Claim 13, Schilling in view of Krebs teaches the modified turbojet engine, comprising an outlet cone carried by the exhaust casing, and wherein the shaft downstream journal is located in an inner space of the outlet cone (Fig. 1, Fig. 2 shows an outlet cone.  Since the claimed invention fails to teach, explain or indicate the real definition of an outlet cone, the examiner considered an outlet cone can be any part near the exhaust casing under the broadest reasonable interpretation).

Regarding to Claim 14, Schilling in view of Krebs teaches the modified turbojet engine, wherein the reduction gear is located inside the inner space of the outlet cone (Fig. 1, Fig. 2).

Regarding to Claim 15, Schilling in view of Krebs teaches the modified turbojet engine, wherein the low-pressure rotor is equipped with a radially-flexible element located between the rotor downstream journal and the reduction gear (Fig. 2, Part 102 area.  Since the claimed invention fails to teach, explain or indicate the real definition of a radially-flexible element, the examiner considered a radially-flexible element can be any part of the low-pressure rotor which is located between the rotor downstream journal and the reduction gear under the broadest reasonable interpretation).

Regarding to Claim 16, Schilling in view of Krebs teaches the modified turbojet engine, comprising a low-pressure compressor driven by the central shaft while being located between the fan and the high-pressure compressor (Fig. 1, Part 16).

Regarding to Claim 17, Schilling in view of Krebs teaches the modified turbojet engine, wherein the reduction gear is an epicyclic reduction gear comprising (Fig. 3): planets carried by a planet carrier which is carried by the central shaft (Fig. 2, Part 104); an inner crown which is carried by the low-pressure rotor (Fig. 2, Fig. 3, Part 108); an outer crown which is carried by the exhaust casing (Fig. 2, Fig. 3, Part 110); each planet meshing with the inner crown and the outer crown (Fig. 3).

Regarding to Claim 18, Schilling in view of Krebs teaches the modified turbojet engine, wherein the reduction gear is an planetary reduction gear comprising (Fig. 3, since the applicant fails to teach, explain or indicate the difference between the epicyclic reduction gear and planetary reduction gear in detail, based on the reference, the examiner considered planetary reduction gear is epicyclic reduction gear): planets carried by a planet carrier which is carried by the central shaft (Fig. 2, Part 104); an inner crown which is carried by the low-pressure rotor (Fig. 2, Fig. 3, Part 108); an outer crown which is carried by the exhaust casing (Fig. 2, Fig. 3, Part 110); each planet meshing with the inner crown and the outer crown (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747